    Case 2:20-mc-00003-SPC Document 3 Filed 09/11/20 Page 1 of 1 PageID 7




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                FORT MYERS DIVISION


IN RE: COURT OPERATIONS DURING                             CASE NO: 2:20-mc-3-SPC
COVID-19 PANDEMIC
______________________________________

                                           ORDER

       This Order applies to the United States Courthouse and Federal Building in Fort

Myers, Florida (“Fort Myers Courthouse”) and incorporates by reference Chief Judge

Steven D. Merryday’s Order, Case No. 8:20-mc-20-T-23, which restricts visitors into the

Middle District of Florida’s courthouses to protect public health and safety during the

COVID-19 pandemic.

       Effectively immediately, all individuals seeking entry into the Fort Myers

Courthouse must submit to a temperature check by pausing before a standalone infrared

temperature scanner that detects a fever equal to or above 100.4 degrees Fahrenheit.1

Persons registering a fever equal to or above 100.4 degrees Fahrenheit will be denied

further entrance into the courthouse and must contact the office to be visited in order to

arrange accommodations to accomplish the person’s business needs. Law enforcement

officers, protective service officers, and court security officers working for the Federal

Protective Service and the U.S. Marshals Service will enforce this Order.

       DONE and ORDERED in Fort Myers, Florida on this 11th day of September 2020.




1 The Centers for Disease Control and Prevention recommends temperature screening as an optional
strategy to prevent the spread of COVID-19.
